Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-12 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 1, last line, the word “conditions” has no clear meaning.  It is unclear if this is intended as some “method” for which the surface of the accessory is treated and this treatment affects its contact with the article or if this is intended to impart a particular “condition” to the article of if the “condition” is inherent in the material used for the treatment surface or if a “texture” or “friction level” is intended here.  This needs some clarity.
           Claims 2-12 include all the limitations of an indefinite base claim and are therefore indefinite, as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 (which includes claim 1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 12 of copending Application No. 17/499,973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The claim in 17/499,973 includes the body of the head the accessory and treatment surfaces.  In 17/499,973, the heatable surface includes more specific language and the two surfaces are noted as being located opposite each other and reversible (claim 11- which includes claim 1) and this “covers” an accessory which is usable with two different positions which includes surfaces located opposite to each other and “reversibly” mounted (claim 2 of this application) on the head. The above noted claims in 17/499,973 already cover the “different surface conditions and/or materials” limitations, as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1 and 6-10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Tunbow Group LTD (CN 207498690U).
          Tunbow Group LTD teach a pressing appliance for pressing garments.  The accessory includes a body 2 and handle and a steam generator for forming steam which is passed to a metallic treatment face with steam outlets (figure 1, for example) and an accessory 1.  The accessory is taught as removably fixedly connected.  The accessory includes a rack 1 and includes multiple positions or configurations including a first position with brush 4 mounted to the contact treatment face of the presser. In another position or configuration, it includes a wrinkle wiper 5.  The brush and wiper include two different removably attached contact surfaces and/or materials applied to the presser for affecting the article being treated.             
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tunbow Group LTD in view of Bowen (2001/0030183 A1).
          Tunbow Group LTD disclose the invention as claimed.  Tunbow Group LTD teach a pressing appliance including a presser body with heated surface and a removably attached accessory.  However, Tunbow Group LTD do not suggest providing a magnetic connection and magnet in the accessory components for attachment to the presser.
          Bowen teaches a pressing apparatus including a body and handle and heated surface and including accessories for removable attachment to the presser.  Bowne teaches the accessory as including a magnet system or magnetic attraction for retaining the accessory thereon (paragraph 40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the attaching system of Tunbow Group LTD as including a magnet or magnetic attraction of the accessory to the presser.  Providing this, would allow a quick means for connecting the accessory without the use of clips or clamps or movable elements.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rizzuto, Jr. and Lange et al. illustrate accessories attachable to appliances including multiple positions or configurations.  Hahn, Lee and Lin et al. illustrate pressers including attachable accessories.  Vrdoljak et al. and Lai et al. illustrate multiple accessories attachable to appliances.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732